EXHIBIT 10.1

Customer No.

Loan No.

 

RBC Centura   

SECOND AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

(SD-L&S)

This SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (“Agreement”) is
entered into as of the 14th day of September, 2007, by and between RBC CENTURA
BANK (“Bank”) and COMPUTER SOFTWARE INNOVATIONS, INC. (“Borrower”).

RECITALS

This Agreement amends and restates the Amended and Restated Loan and Security
Agreement between Bank and Borrower dated as of January 2, 2007 (the “Original
Agreement”) as set forth hereinafter, and does not constitute a new loan or a
novation of the Original Agreement.

Borrower wishes to obtain additional credit from time to time from Bank, and
Bank desires to extend such additional credit to Borrower for use by Borrower in
its business. This Agreement sets forth the terms and conditions on which Bank
will advance credit to Borrower.

AGREEMENT

The parties agree as follows:

1. DEFINITIONS AND INTERPRETATION.

1.1 Definitions. Capitalized terms used herein and not defined in the specific
section in which they are used shall have the meanings assigned to such terms in
Exhibit A. Terms not defined in a specific section or in Exhibit A which are
defined in the Code shall have the meanings assigned to such terms in the Code.

1.2 Accounting Terms. All accounting terms not specifically defined in Exhibit A
shall be construed in accordance with GAAP and all calculations shall be made in
accordance with GAAP. The term “financial statements” shall include the
accompanying notes and schedules.

1.3 Use and Application of Terms. To the end of achieving the full realization
by Bank of its rights and remedies under this Agreement, including payment in
full of the Obligations, in using and applying the various terms, provisions and
conditions in this Agreement, the following shall apply: (i) the terms “hereby”,
“hereof”, “herein”, “hereunder” and any similar words refer to this Agreement;
(ii) words in the masculine gender mean and include correlative words of the
feminine and neuter genders and words importing the singular numbered meaning
include the plural number, and vice versa; (iii) words importing persons include
firms, companies, associations, general partnerships, limited partnerships,
limited liability partnerships, limited liability limited partnerships, limited
liability companies, trusts, business trusts, corporations and other registered
or legal organizations, including public and quasi-public bodies, as well as
individuals; (iv) the use of the terms “including” or “included in”, or the use
of examples generally, are not intended to be limiting, but shall mean, without
limitation, the examples provided and others that are not listed, whether
similar or dissimilar; (v) the phrase “costs and expenses”, or variations
thereof, shall include, without limitation, the reasonable fees of the following
persons: attorneys, legal assistants, accountants, engineers, surveyors,
appraisers and other professionals and service providers; (vi) as the context
requires, the word “and” may have a joint meaning or a several meaning and the
word “or” may have an inclusive meaning or an exclusive meaning; (vii) this
Agreement shall not be applied, interpreted and construed more strictly against
a person because that person or that person’s attorney drafted this Agreement;

 

Page 1 of 27



--------------------------------------------------------------------------------

(viii) wherever possible each provision of this Agreement and the other Loan
Documents shall be interpreted and applied in such manner as to be effective and
valid under applicable Requirements of Law, but if any provision of this
Agreement or any of the other Loan Documents shall be prohibited or invalid
under such law, or the application thereof shall be prohibited or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity without invalidating the remainder of such provision or the
remaining provisions, or the application thereof shall be in a manner and to an
extent permissible under applicable Requirements of Law; and (ix) the Loan
Documents shall be subject to the terms and conditions of this Agreement, and in
the event of a conflict between the terms and conditions of this Agreement and
the terms and conditions of the Loan Documents, the terms and conditions of this
Agreement shall prevail, except that the terms of the Promissory Notes shall
prevail with respect to any payment obligations of Borrower to Bank.

2. CREDIT EXTENSIONS.

2.1 Credit Extensions. Subject to and upon the terms and conditions of this
Agreement and provided that no Event of Default has occurred and is continuing,
Bank shall make or has made available to Borrower the following Credit
Facilities and Credit Extensions thereunder: Revolving Facility, Equipment
Facility, and Real Estate Facility. The Credit Facilities and related Credit
Extensions which are to be made available to Borrower are more fully described
below in this Section 2.1 and unless otherwise provided in this Agreement, the
Credit Facilities and related Credit Extensions shall be evidenced by one or
more Promissory Notes from Borrower to Bank and the Credit Extensions shall bear
interest, and the Credit Extensions, the interest and the fees, charges,
premiums and costs and expenses associated therewith, shall be repayable in
accordance with the terms of such Promissory Notes and this Agreement.

(a) Revolving Facility.

(i) General. At any time from the date hereof through the Revolving Maturity
Date, Bank agrees to make advances (“Advance” or “Advances”) to Borrower to fund
short-term working capital and for general corporate purposes of Borrower – and
not for any other purpose. Unless otherwise agreed, Bank will make Advances on a
daily basis, provided that the aggregate amount of outstanding Advances shall
not exceed at any time (i) the lesser of (A) the available amount under the
Revolving Facility or (B) the Borrowing Base. If no Event of Default has
occurred and is continuing, amounts borrowed under the Revolving Facility may be
repaid and reborrowed at any time prior to the Revolving Maturity Date.

(ii) Making Advances. Advances will be made every Business Day to Borrower, so
long as they are supported by the Borrowing Base and no Event of Default has
occurred, is continuing, or will result in an Event of Default following the
Advance. Each Advance shall be conclusively deemed to have been made at the
request of and for the benefit of Borrower (A) when credited to any deposit
account of Borrower maintained with Bank; or (B) when advanced in accordance
with the instructions of an authorized person. Bank, at its option, may set a
cutoff time, after which all requests for Advances will be treated as having
been requested on the next succeeding Business Day. Not later than 2:00 p.m.
(Eastern time) on the date on which Borrower’s request for an Advance is deemed
to have been made, Bank shall make the Advance available to Borrower in
immediately available funds by crediting the amount thereof to Borrower’s
account with Bank.

(iii) Loan Account. Bank shall maintain on its books a record of account in
which Bank shall make entries for each Advance and such other debits and credits
as shall be appropriate in connection with the Revolving Facility. Bank shall
provide Borrower with periodic statements of Borrower’s account, which
statements shall be considered to be correct and conclusively binding on
Borrower unless Borrower notifies Bank to the contrary within thirty (30) days
after Borrower’s receipt of any such statement which Borrower deems to be
incorrect.

(b) Equipment Facility. Bank has made a term loan to Borrower, evidenced by that
certain Commercial Promissory Note dated January 2, 2007, in the principal
amount of Eight Hundred Thousand and No/100ths Dollars ($800,000.00). This
Equipment Facility is fully funded as of the date of this Agreement.

(c) Real Estate Facility. Bank has made a term loan to Borrower, evidenced by
that certain Commercial Promissory Note dated February 9, 2007, in the principal
amount of Four Hundred Eighty-Six Thousand and No/100ths Dollars ($486,000.00).
This Real Estate Facility is fully funded as of the date of this Agreement.

 

Page 2 of 27



--------------------------------------------------------------------------------

2.2 [Intentionally Omitted].

2.3 Overadvances. If, at any time, the aggregate amount of the outstanding
principal under any Credit Extension exceeds the maximum amount that is
permitted to be outstanding at any one time, as provided in this Section 2, the
Borrower shall immediately pay to Bank, in cash, the amount of such excess upon
written or oral notice from Bank.

2.4 Charging of Payments. Upon the occurrence and during the continuation of an
Event of Default hereunder, Bank may, at its option, set-off and apply to the
Obligations and otherwise exercise its rights of recoupment as to any and all
(i) balances and deposits of Borrower held by Bank and (ii) indebtedness and
other obligations at any time owing to or for the credit or the account of
Borrower by Bank and by any of Bank’s Affiliates. Bank may, at its option, upon
the occurrence and during the continuation of an Event of Default, also charge
all payments required to be made on any of the Obligations against the Revolving
Facility. If Bank charges the aforementioned payments against the Revolving
Facility, the same shall be deemed an Advance thereunder and the amount of the
Advance shall thereafter accrue interest at the interest rate applicable from
time to time to Advances; and if Bank charges payments as aforesaid, Bank may,
in its discretion, limit, declare a moratorium on and terminate Borrower’s right
under this Agreement to receive additional Advances, all without prior notice to
Borrower, unless notice is otherwise specifically required under this Agreement
– and Bank’s decision to do one of the foregoing does not prevent it from later
doing any one or more of the others.

2.5 Fees. In addition to the other fees, charges, costs and expenses required to
be paid by Borrower under this Agreement and the other Loan Documents, Borrower
shall pay to Bank the fees, charges, costs and expenses set forth in this
Section 2.5.

(a) Commitment Fee. None.

(b) Bank Expenses. On the Closing Date, Borrower shall pay to Bank all Bank
Expenses incurred through the Closing Date, including Bank’s legal fees, and
shall pay, as and when demand is so made by Bank to Borrower, all Bank Expenses
incurred relating to completion, after the Closing Date, of matters related to
closing of this Agreement. Borrower shall be responsible for its own fees and
expenses, including its legal fees.

2.6 Documentary and Intangible Taxes; Additional Costs. To the extent not
prohibited by law and notwithstanding who is liable for payment of the taxes and
fees, Borrower shall pay, on Bank’s demand, all intangible personal property
taxes, documentary stamp taxes, excise taxes and other similar taxes assessed,
charged and required to be paid in connection with the Credit Extensions and any
extension, renewal and modification thereof, or assessed, charged and required
to be paid in connection with this Agreement, any of the other Loan Documents
and any extension, renewal and modification of any of the foregoing. If, with
respect to this Agreement or the transactions hereunder, any Requirement of Law
(i) subjects Bank to any tax (except federal, state and local income taxes on
the overall net income of Bank), (ii) imposes, modifies and deems applicable any
deposit insurance, reserve, special deposit or similar requirement against
assets held by, or deposits in, or loans by Bank, or (iii) imposes upon Bank any
other condition, and the result of any of the foregoing is to impose any
additional Bank Expenses upon Bank with respect to the Obligations, then
Borrower agrees to pay to Bank the amount of such additional Bank Expenses
within thirty (30) days following presentation by Bank of a statement of the
amount and setting forth Bank’s calculation thereof, all in reasonable detail,
which statement shall be deemed true and correct absent manifest error.

2.7 Term of Agreement. This Agreement shall become effective on the Closing Date
and shall continue in full force and effect until the last to occur of
(i) payment in full of all of the Obligations or (ii) termination of Bank’s
obligation to make Credit Extensions under this Agreement. Notwithstanding the
foregoing, Bank shall have the right to limit, declare a moratorium on and
terminate its obligation to make Credit Extensions under this Agreement
immediately and without notice upon the occurrence and during the continuance of
an Event of Default; and such action by Bank shall not constitute a termination
of this Agreement, shall not constitute a

 

Page 3 of 27



--------------------------------------------------------------------------------

termination of Borrower’s obligations under this Agreement and the other Loan
Documents and shall not adversely affect or impair Bank’s security interests in
the Collateral. Bank’s decision to do any one of the foregoing (i.e., limit,
declare a moratorium and terminate its obligations to make Credit Extensions)
shall not prevent it from exercising any one or more of the other options
available to it at any other time.

3. CONDITIONS OF CREDIT EXTENSIONS.

3.1 Conditions Precedent to Initial Credit Extension. The obligation of Bank to
make the initial Credit Extension is subject to the condition precedent that all
of the conditions and requirements set forth in this Section 3.1 and Section 3.2
have been satisfied and completed, or the satisfaction and completion thereof
waived by Bank. If all of the conditions are not met to Bank’s satisfaction, or
the completion thereof waived by Bank, Bank may, at its option, (i) withhold
disbursement until the same are met, (ii) close and require that any unsatisfied
conditions be satisfied as a condition subsequent to closing within such period
of time as may be designated by the Bank or (iii) terminate its obligation to
make any Credit Extension and recover from Borrower all Bank Expenses incurred
by Bank in connection with its preparations for making the Credit Extensions. A
waiver by Bank of a condition must be in writing to be effective and a waiver as
to one or more conditions shall not constitute a waiver as to other conditions
and shall not establish a “course of dealing or practice” that would require a
waiver of the same or a similar condition at some later time.

(a) Loan Documents, etc. Bank shall have received an original of this Agreement,
duly executed by Borrower and any other persons who are parties hereto, and all
of the information, certifications, certificates, authorizations, consents,
approvals, title and other insurance policies and commitments, financial
statements, financing statements, agreements, documents and records listed on
the Closing Memorandum and Checklist as items to be received, reviewed,
completed, executed, recorded, filed and satisfied prior to Bank making the
initial Credit Extension, and such other information, agreements, documents and
records as Bank and its counsel may deem reasonably necessary or appropriate.

(b) Payment of Fees. Bank shall have received payment of the fees and Bank
Expenses then due, as specified in Section 2.

(c) No Event of Default. No Event of Default shall have occurred and be
continuing as of the Closing Date, or after giving effect to the initial Credit
Extension to be made at or immediately after closing.

(d) Additional Matters. All other legal and non-legal matters as Bank or its
counsel deem reasonably necessary or appropriate to be satisfied, completed and
received prior to the initial Credit Extension shall be satisfied, completed and
received in form and substance satisfactory to the Bank and its counsel; and
Bank’s counsel shall have received duly executed counterpart originals, or
certified or other such copies of all records as such counsel may reasonably
request.

3.2 Conditions Precedent to All Credit Extensions. The obligation of Bank to
make each Credit Extension, including the initial Credit Extension, is further
subject to all of the conditions and requirements set forth in this Section 3.2
being satisfied and completed, or the satisfaction and completion thereof waived
by Bank.

(a) Loan Payment/Advance Request Form. In the case of any Advances under the
Revolving Facility, Bank shall have received, as and when required, a completed
Loan Payment/Advance Request Form in form presented by and acceptable to Bank.

(b) Representations and Warranties; No Event of Default. The representations and
warranties referenced in Section 5 and in the other Loan Documents shall be true
and correct on and as of the date of each Credit Extension as though made at and
as of each such date (provided, however, that those representations and
warranties expressly referring to another date shall be true, correct and
complete as of such date), and no Event of Default shall have occurred and be
continuing, or would exist after giving effect to such Credit Extension. The
making of each Credit Extension shall be deemed to be a representation and
warranty by Borrower on the date of such Credit Extension as to the accuracy of
the facts referred to in this subsection.

 

Page 4 of 27



--------------------------------------------------------------------------------

4. CREATION OF SECURITY INTEREST.

4.1 Grant of Security Interest. Borrower grants and pledges to Bank a continuing
security interest in all presently existing and hereafter acquired or arising
Collateral to secure the prompt repayment of any and all Obligations and to
secure the prompt performance by Borrower of each of its covenants, duties and
obligations under the Loan Documents. Except as to Permitted Liens or as Bank
may have otherwise consented hereunder or in other Loan Documents, such security
interest constitutes a valid, first priority security interest in the presently
existing Collateral, and will constitute a valid, first priority security
interest in Collateral acquired or arising after the date hereof, to the extent
that such perfection and priority can be attained by the filing of financing
statements with the Delaware Secretary of State and, with respect to Accounts
where the account debtor is the United States, a State, or any department,
agency or instrumentality of the United States or a State, to the extent of
compliance with the Federal Assignment of Claims Act of 1940, as amended, or
with any similar and applicable state or local law. Notwithstanding any
limitation of, moratorium on or termination of Bank’s obligation to make Credit
Extensions under this Agreement, Bank’s security interest on the Collateral
shall remain in full force and effect for so long as any Obligations are
outstanding.

4.2 Delivery of Additional Documentation Required. Borrower shall from time to
time execute and deliver to Bank, at the request of Bank, all Negotiable
Collateral, all Financing Statements and other documents and records that Bank
may request, in form and substance satisfactory to Bank and its counsel, to
perfect and continue perfected Bank’s security interests in the Collateral and
in order to fully consummate all of the transactions contemplated under the Loan
Documents. Borrower hereby consents to the filing by Bank of Financing
Statements and such other instruments and documents in any jurisdictions or
locations deemed advisable or necessary in Bank’s discretion to preserve,
protect and perfect Bank’s security interest and rights in the Collateral.
Borrower further consents to and ratifies the filing of such Financing
Statements and other instruments and documents prior to the Closing Date. If
Borrower has executed and delivered to Bank a separate security agreement or
agreements in connection with any or all of the Obligations, that security
agreement or those security agreements and the security interests created
therein shall be in addition to and not in substitution of this Agreement and
the security interests created hereby, and this Agreement shall be in addition
to and not in substitution of the other security agreement or agreements and the
security interests created thereby (except to the extent any such prior
agreements are amended and/or restated by this Agreement). In all cases this
Agreement and the aforesaid security agreement or agreements, as well as all
other evidences or records of any and all of the Obligations and agreements of
Borrower, Bank and other persons who may be obligated on any of the Obligations,
shall be applied and enforced in harmony with and in conjunction with each other
to the end that Bank realizes fully upon its rights and remedies in each and the
Liens created by each; and, to the extent conflicts exist between this Agreement
and the other security agreements and records, the terms and conditions of this
Agreement shall prevail.

4.3 Power of Attorney. Borrower does hereby irrevocably constitute and appoint
Bank its true and lawful attorney with full power of substitution, for it and in
its name, place and stead, to execute, deliver and file such agreements,
documents, notices, statements and records, to include, without limitation,
Financing Statements, and to do or undertake such other acts as Bank, in its
sole discretion, deems necessary or advisable to effect the terms and conditions
of this Agreement, the other Loan Documents and to otherwise preserve, protect
and perfect the security of the security interest in the Collateral. The
foregoing appointment is and the same shall be coupled with an interest in favor
of Bank.

4.4 Right to Inspect and Audit. Bank (through any of its officers, employees,
agents or other persons designated by Bank) shall have the right, upon
reasonable prior notice, from time to time during Borrower’s usual business
hours, to inspect Borrower’s Books and to make copies thereof and to inspect,
check, test, audit and appraise the Collateral and Borrower’s business affairs
in order to verify Borrower’s financial condition or the amount, condition of,
or any other matter relating to the Collateral and Borrower’s compliance with
the terms and conditions of this Agreement and the other Loan Documents. Upon
reasonable prior notice to Borrower, Borrower shall permit representatives of
Bank to discuss the business, operations, properties and financial and other
conditions of Borrower with its officers, board members, executives, managers,
members, partners, employees, agents, independent certified public accountants
and others, as applicable. Notwithstanding the foregoing provisions of this
Section 4.4, Bank shall not be required to give prior notice or limit its
inspections to normal business hours if it deems an emergency or other
extraordinary situation to exist with respect to the Collateral, Borrower’s
Books and its other rights hereunder.

4.5 Collection of Accounts. In addition to its other rights and remedies in this
Agreement, Bank shall have the rights and remedies set forth in this
Section 4.5, all of which may be exercised by Bank upon the occurrence of and
during the continuation of an Event of Default,.

 

Page 5 of 27



--------------------------------------------------------------------------------

(a) Bank is authorized and empowered at any time in its sole discretion (i) to
require Borrower to notify, or itself to notify, either in its own name or in
the name of Borrower, all or any of Borrower’s account debtors, and any other
person obligated to Borrower, that Borrower’s Accounts have been assigned to
Bank and to request in its name, in the name of Borrower or in the name of a
third person, confirmation from any such account debtor or other person of the
amount payable and any other matter stated therein or relating thereto, (ii) to
demand, collect, settle, compromise for, recover payment of, to hold as
additional security for the Obligations, and to apply against the Obligations
any and all sums which are now owing and which may hereafter arise and become
due and owing upon any of said Accounts and upon any other obligation to
Borrower (to include making, settling, adjusting, collecting and recovering
payment of all claims under and decisions with respect to Borrower’s policies of
insurance), (iii) to enforce payment of any Account and any other obligation of
any person to Borrower either in its own name or in the name of Borrower,
(iv) to endorse in the name of Borrower and to collect any instrument or other
medium of payment, whether tangible or electronic, tendered or received in
payment of the Accounts that constitute Collateral and any other obligation to
Borrower, (v) to sign Borrower’s name on any invoice or bill of lading relating
to any Account, drafts against account debtors, schedules and assignments of
Accounts, verifications of Accounts and notices to account debtors, and (vi) to
dispose of any Collateral constituting Accounts and to convert any Collateral
constituting Accounts into other forms of Collateral. However, under no
circumstances shall Bank be under any duty to act in regard to any of the
foregoing matters. Without limiting the provisions of Section 4.3 hereof, but in
addition thereto, Borrower hereby appoints Bank and any employee or
representative of Bank as Bank may from time to time designate, as
attorneys-in-fact for Borrower, to sign and endorse in the name of Borrower, to
give notices in the name of Borrower and to perform all other actions necessary
or desirable in the reasonable discretion of Bank to effect these provisions and
carry out the intent hereof. Borrower hereby ratifies and approves all acts of
such attorneys-in-fact and neither Bank nor any other such attorneys-in-fact
will be liable for any acts of commission or omission nor for any error of
judgment or mistake of fact or law. The foregoing power, being coupled with an
interest, is irrevocable so long as an Event of Default is continuing, any
Account pledged and assigned to Bank remains unpaid, and this Agreement or any
other Loan Document is in force. The costs and expenses of such collection and
enforcement shall be borne solely by Borrower whether the same are incurred by
Bank or on behalf of Bank or Borrower and, if paid or incurred by Bank, the same
shall be an Obligation owing by Borrower to Bank, payable on demand with
interest at the Default Rate, and secured by this Agreement and the other Loan
Documents. Borrower hereby irrevocably authorizes and consents to all account
debtors and other persons communicating with Bank, or its agent, with respect to
Borrower’s property, business and affairs and to all of the foregoing persons
acting upon and in accordance with Bank’s, or its representative’s,
instructions, directions and demands, including, without limitation, Bank’s
request and demand to pay money and deliver other property to Bank or Bank’s
representatives, all without liability to Borrower for so doing.

(b) At Bank’s request, Borrower will forthwith upon receipt of all checks,
drafts, cash and other tangible and electronic remittances in payment or on
account of Borrower’s Accounts, deposit the same in a special bank account
maintained with Bank or its representative, over which Bank and its
representative (as applicable) have the sole power of withdrawal and will
designate with each such deposit the particular Account upon which the
remittance was made. The funds in said account shall be held by Bank as security
for the Obligations. Said proceeds shall be deposited in precisely the form
received except for the endorsement of Borrower where necessary to permit
collection of items, which endorsement Borrower agrees to make, and which
endorsement Bank and its representative (as applicable) are also hereby
authorized to make on Borrower’s behalf. Pending such deposit, Borrower agrees
that it will not commingle any such checks, drafts, cash and other remittances
with any of Borrower’s funds or property, but will hold them separate and apart
therefrom and upon an express trust for Bank until deposit thereof is made in
the special account. Bank may at any time and from time to time, in its sole
discretion, apply any part of the credit balance in the special account to the
payment of all or any of the Obligations, whether or not the same be due, and to
payment of any other obligation owing to Bank under or on account of this
Agreement or any of the other Loan Documents. In the event the balance of the
Obligations outstanding is ZERO at anytime prior to the Revolving Maturity Date,
and provided no Event of Default has occurred or is continuing, Bank will pay
over to Borrower any excess good and collected funds received by Bank from
Borrower as aforesaid. On the Revolving Maturity Date and upon the full and
final payment of all of the Obligations and the other obligations as aforesaid,
together with a termination of Bank’s obligation to make additional Advances,
Bank will pay over to Borrower any excess good and collected funds received by
Bank from Borrower, whether received as a deposit in the special account or
received as a direct payment on any of the Obligations.

 

Page 6 of 27



--------------------------------------------------------------------------------

(c) Bank shall have the absolute and unconditional right to apply for and to
obtain the appointment of a receiver, custodian or similar official for all or a
portion of the Collateral, including, without limitation, the Accounts, to,
among other things, manage and sell the same, or any part thereof, and to
collect and apply the proceeds therefrom to payment of the Obligations as
provided in this Agreement and the other Loan Documents. In the event of such
application, Borrower consents to the appointment of such receiver, custodian or
similar official and agrees that such receiver, custodian or similar official
may be appointed without notice to Borrower, without regard to the adequacy of
any security for the Obligations secured hereby and without regard to the
solvency of Borrower or any other person who or which may be liable for the
payment of the Obligations or any other obligations of Borrower hereunder. All
costs and expenses related to the appointment of a receiver, custodian or other
similar official hereunder shall be the responsibility of Borrower, but if paid
by Bank, Borrower hereby agrees to pay to Bank, on demand, all such costs and
expenses, together with interest thereon from the date of payment at the Default
Rate. All sums so paid by Bank, and the interest thereon, shall be an Obligation
owing by Borrower to Bank, and secured by this Agreement and the other Loan
Documents. Notwithstanding the appointment of any receiver, custodian or other
similar official, Bank shall be entitled as pledgee to the possession and
control of any cash, deposits, accounts, account receivables, documents, chattel
paper, documents of title or instruments at the present or any future time held
by, or payable or deliverable under the terms of the Loan Documents to Bank.

5. REPRESENTATIONS AND WARRANTIES.

Borrower represents and warrants to Bank that the certifications,
representations and warranties set forth in the Certificate of Borrower which
has been executed and delivered by Borrower to Bank contemporaneously with the
execution and delivery of this Agreement by Borrower to Bank are true, correct
and accurate as of the date of this Agreement or such other date as may be
specifically set forth in a particular certification, representation or
warranty; and Borrower agrees that such certifications, representations and
warranties shall be continuing certifications, representations and warranties of
Borrower to Bank.

6. AFFIRMATIVE COVENANTS.

Borrower covenants and agrees that until the termination of Bank’s obligation
under this Agreement to make Credit Extensions and the payment in full of the
Obligations, Borrower shall do each and all of the matters set forth in this
Section 6; and Borrower acknowledges to Bank that the breach or default by
Borrower of any of the covenants and agreements set forth below in this
Section 6 is and the same shall be material.

6.1 Good Standing and Government Compliance. Borrower shall maintain in good
standing its and each of its Subsidiaries’ organizational existence in their
respective jurisdictions of organization and maintain qualification in each
jurisdiction in which the conduct of their respective businesses or their
respective ownership of property requires that they be so qualified, except for
those jurisdictions where the failure to be so qualified would not be reasonably
expected to have a Material Adverse Effect. Borrower shall comply, and shall
cause each Subsidiary to comply, with all Requirements of Law to which they are
subject, and without limiting the foregoing with respect to compliance with all
Requirements of Law, Borrower shall remain in material compliance with and each
of its Subsidiaries shall remain in material compliance with (i) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act
of 2001). Borrower shall maintain, and shall cause each of its Subsidiaries to
maintain, in force all licenses, approvals and agreements, the loss of which or
failure to comply with which could have a Material Adverse Effect, or an adverse
effect in a material manner on the Collateral or the priority of Bank’s security
interest in the Collateral.

6.2 Payment/Performance. Borrower shall pay when due all amounts owing to Bank
under this Agreement and the other Loan Documents and promptly perform all other
obligations of Borrower thereunder and hereunder.

6.3 Use of Loan Funds. Borrower shall use all loan proceeds disbursed to
Borrower only for the purposes stated in this Agreement and the other Loan
Documents.

 

Page 7 of 27



--------------------------------------------------------------------------------

6.4 Financial Statements; Reports; Certificates.

(a) Borrower shall deliver to Bank each and all of the financial statements,
reports, certificates and other records referenced under this subsection (a) and
such other statements, reports, certificates and records as Bank may reasonably
request from time to time.

(i) Beginning with the quarter ended September 30, 2007, and as soon as
available, but in any event within forty-five (45) days after the end of each
quarter, Borrower shall deliver to Bank an unaudited consolidated balance sheet
and a statement of income, cash flow and retained earnings prepared in
accordance with GAAP, consistently applied, covering Borrower’s consolidated
operations during such period and for the corresponding quarter of the prior
year, in a form acceptable to Bank.

(ii) Beginning with the fiscal year ending December 31, 2007, as soon as
available, but in any event within one hundred twenty (120) days after the end
of Borrower’s fiscal year, Borrower shall deliver to Bank audited consolidated
financial statements of Borrower prepared in accordance with GAAP, consistently
applied, by an approved CPA.

(b) Within twenty-five (25) days after the last day of each month so long as any
amounts remain outstanding under the Revolving Facility, and within ten
(10) days prior to any borrowing under the Revolving Facility, Borrower shall
deliver to Bank a Borrowing Base Certificate dated and signed by a Responsible
Officer, together with an Accounts Receivable aging report, each in form
acceptable to Bank.

(c) Within thirty (30) days after the beginning of each fiscal year of Borrower,
Borrower shall deliver to Bank a detailed annual budget, and Borrower shall
notify Bank of each material change to or deviation from such budget within five
(5) Business Days after Borrower’s board of directors has approved such change
or deviation.

(d) Borrower shall provide such additional statements and information as Bank
may from time to time request, in form reasonably acceptable to Bank.

6.5 Taxes. Borrower shall make, and shall cause each Subsidiary to make, due and
timely payment of, or deposit or withholding of, all federal, state and local
taxes, assessments or contributions required of it by all Requirements of Law,
and will execute and deliver to Bank, on demand, appropriate certificates
attesting to the payment, deposit or withholding thereof; provided that Borrower
or a Subsidiary need not make any payment if the amount or validity of such
payment is contested in good faith by appropriate proceedings and is reserved
against (to the extent required by GAAP) by Borrower.

6.6 Insurance.

(a) Borrower, at its expense, shall keep the Collateral insured against loss or
damage by fire, theft, explosion, sprinklers and all other hazards and risks
required by Bank. Unless otherwise directed by Bank, the insurance shall be all
risk replacement cost insurance with agreed amount endorsement, standard
noncontributing mortgagee clauses and standard waiver of subrogation clauses.
Borrower shall also maintain general liability, workmen’s compensation and other
insurance in amounts and of a type that are customary to businesses similar to
Borrower’s, unless Bank directs otherwise, in which event Borrower shall
maintain such insurance in amounts and types as Bank directs.

(b) All policies of insurance shall be in such form and with such companies as
may be reasonably satisfactory to Bank. All policies of property insurance shall
contain a lender’s loss payable endorsement, in a form reasonably satisfactory
to Bank, showing Bank as an additional loss payee, and all liability insurance
policies shall show Bank as an additional insured. All policies shall specify
that the insurer must give at least twenty (20) days’ notice to Bank before
canceling its policy for any reason. Upon Bank’s request, Borrower shall deliver
to Bank certified copies of the policies of insurance and evidence of all
premium payments. All proceeds payable under any such policy or policies shall,
at Bank’s option, be payable to Bank to be applied on account of the
Obligations.

 

Page 8 of 27



--------------------------------------------------------------------------------

6.7 Primary Depository. Borrower shall maintain its primary operating,
depository and lockbox (if any) accounts with Bank.

6.8 Financial Covenants. Borrower shall maintain, as of the last day of each
calendar year unless stated otherwise, and Borrower shall fully and timely
comply with, each and every one of the financial maintenance covenants set forth
in this Section and others that may be contained in this Agreement and the other
Loan Documents.

(a) Debt Service Coverage Ratio. As measured on December 31, 2007 and annually
on the same day thereafter, a Debt Service Coverage Ratio of not less than 1.20
to 1.0.

(b) Funded Debt to EBITDA. As measured on December 31, 2007 and annually on the
same day thereafter, a ratio of Funded Debt to EBITDA of not greater than 2.50
to 1.0; provided that Bank will not unreasonably withhold a waiver of this
covenant in the event that Borrower consummates the acquisition of another
business which has been approved in advance by Bank.

6.9 Maintenance of Property. Borrower shall keep and maintain the Collateral in
good working order and condition and make all needful and proper repairs,
replacements, additions, or improvements thereto as are necessary, reasonable
wear and tear excepted.

6.10 Maintain Security Interest. Borrower shall maintain, protect and preserve
the security interest of Bank in the Collateral and the lien position of Bank in
the Collateral, including, without limitation, (i) the filing of “claims” under
insurance policies and (ii) protecting, defending and maintain the validity and
enforceability of the Trademarks, Patents and Copyrights.

6.11 Further Assurances. At any time and from time to time, Borrower shall
execute and deliver such further instruments, agreements, documents and other
records and take such further action as may be reasonably requested by Bank to
effect the purposes of this Agreement, including, without limitation, the
perfection and continuation of perfection of Bank’s security interests in the
Collateral.

7. NEGATIVE COVENANTS.

Borrower covenants and agrees that until the termination of Bank’s obligation
under this Agreement to make Credit Extensions and the payment in full of the
Obligations, Borrower shall not do or permit to be done any of the matters set
forth in this Section 7; and Borrower acknowledges to Bank that the breach or
default by Borrower of any of the covenants and agreements set forth below in
this Section 7 is and the same shall be material.

7.1 Dispositions. Borrower shall not convey, sell, lease, transfer and otherwise
dispose of and Borrower shall not permit any of its Subsidiaries to convey,
sell, lease, transfer and otherwise dispose of (with respect to both Borrower
and Borrower’s Subsidiaries, by operation of law or otherwise) any of the
Collateral, other than Permitted Transfers.

7.2 Change in Business; Change in Control or Executive Office. Borrower shall
not engage in any business, or permit any of its Subsidiaries to engage in any
business, other than as reasonably related or incidental to the businesses
currently engaged in by Borrower, without the prior written consent of Bank,
which consent shall not be unreasonably withheld. Borrower shall not have a
Change in Control and will not, without thirty (30) days’ prior written
notification to Bank, relocate its chief executive office, change its state of
organization or change any other matter that will or could result in Bank’s
security interests in the Collateral becoming unperfected. For purposes hereof,
“Change in Control” shall mean a majority of Nancy K. Hedrick, Thomas P.
Clinton, William J. Buchanan, and Beverly N. Hawkins no longer being employed by
Borrower as executive officers of Borrower.

7.3 Mergers or Acquisitions; New Subsidiary. Borrower shall not merge or
consolidate, or permit any of its Subsidiaries to merge or consolidate, with or
into any other business organization, or acquire, or permit any of its
Subsidiaries to acquire, all or substantially all of the capital stock or
property of another person. Borrower shall not create or cause to be created or
to come into existence any new subsidiary after the Closing Date, without the
prior written consent of Bank.

 

Page 9 of 27



--------------------------------------------------------------------------------

7.4 Indebtedness. Borrower shall not create, incur, assume or be or remain
liable with respect to any Indebtedness, or permit any Subsidiary so to do,
other than Permitted Indebtedness. With respect to Indebtedness described in
clause (iii) of the definition of Permitted Indebtedness in Exhibit A, to the
extent not specifically prohibited by the terms of such Indebtedness, Bank shall
have a subordinate lien in and to all equipment and property financed or
acquired with such Indebtedness.

7.5 Encumbrances. Borrower shall not create, incur, assume or allow any Lien
with respect to the Collateral or assign or otherwise convey any right to
receive income, including the sale of any Accounts, or permit any of its
Subsidiaries so to do, except for Permitted Liens, or covenant to any other
person that Borrower in the future will refrain from creating, incurring,
assuming or allowing any Lien with respect to any of Borrower’s property.

7.6 Judgments. Borrower shall not permit a judgment for the payment of money to
be entered against it which judgment Borrower permits to remain unsatisfied or
unstayed for a period of thirty (30) days after the same is entered against
Borrower.

7.7 Distributions. Except in the absence of an Event of Default and as would not
result in an Event of Default hereunder, or as consented to in writing by Bank,
Borrower shall not pay any dividends or make any other distribution or payment
on account of or in redemption, retirement or purchase of any capital stock, or
permit any of its Subsidiaries to do so.

7.8 Investments. Borrower shall not directly or indirectly acquire or own, or
make any Investment in or to any person, or permit any of its Subsidiaries so to
do, other than Permitted Investments.

7.9 Loans. Borrower shall not make or commit to make any advance, loan,
extension of credit or capital contribution to, or purchase of any stock, bonds,
notes, debentures or other securities of any person.

7.10 Loans to Officers. Borrower shall not make any loan or advance directly or
indirectly for the benefit of any past, present, or future stockholder,
director, officer, executive, manager, member, partner or employee of Borrower,
other than employee relocation loans, employee bridge loans and other incidental
loans to employees, all in the ordinary course of business.

7.11 Compensation. Borrower shall not pay any compensation to any past, present
and future shareholder, director, officer, executive, member, manager, partner
and employee, whether through salary, bonus or otherwise, in excess of
Borrower’s historical practices.

7.12 Transactions with Affiliates. Borrower shall not directly or indirectly
enter into or permit to exist any material transaction with any Affiliate of
Borrower except for transactions that are in the ordinary course of Borrower’s
business, upon fair and reasonable terms that are no less favorable to Borrower
than would be obtained in an arm’s length transaction with a non-affiliated
person.

7.13 Subordinated Debt. Except for scheduled payments of interest and/or
principal on any Subordinated Debt to the stockholders of Borrower, Borrower
shall not make any payment in respect of any Subordinated Debt, or permit any of
its Subsidiaries to make any such payment, except in compliance with the terms
of such Subordinated Debt, or amend any provision contained in any documentation
relating to the Subordinated Debt without Bank’s prior written consent.

7.14 Inventory and Equipment. Borrower shall not store its Inventory and shall
not store its Equipment with a bailee, warehouseman or similar person unless
Bank has received a pledge of the warehouse receipt covering such Inventory and
Equipment. Except for Inventory sold in the ordinary course of business and
except for such other locations as Bank may approve in writing, Borrower shall
not move or relocate its Inventory and shall not move or relocate its Equipment
from the location or locations identified in the Certificate of Borrower and
such other locations of which Borrower gives Bank prior written notice and as to
which Borrower signs and files a Financing Statement where needed to perfect
Bank’s security interest.

 

Page 10 of 27



--------------------------------------------------------------------------------

7.15 Licenses. Borrower shall not become bound by any license, agreement or
other record which would have a Material Adverse Effect.

7.16 Compliance. Borrower shall not become or be controlled by an “investment
company”, within the meaning of the Investment Company Act of 1940, or become
principally engaged in, or undertake as one of its important activities, the
business of extending credit for the purpose of purchasing or carrying margin
stock, or use the proceeds of any Credit Extension for such purpose, or permit
any of its Subsidiaries to do any of the foregoing.

7.17 Foreign Corrupt Practices. Borrower shall not use any part of or all of the
Credit Extensions, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

7.18 Negative Pledge Agreements. Borrower shall not permit the inclusion in any
contract to which it becomes a party of any provisions that could restrict or
invalidate the creation of a security interest in Borrower’s rights and
interests in any Collateral.

7.19 Third Party Agreements. Borrower shall not enter into any agreement
containing any provision that would be violated or breached by the performance
of the obligations of Borrower under this Agreement.

8. EVENTS OF DEFAULT.

The occurrence of any one or more of the events, conditions, circumstances and
matters set forth below in this Section 8 shall constitute an Event of Default
by Borrower under this Agreement and the other Loan Documents.

8.1 Default Of Payment Obligations. The occurrence of any event of default or
default condition under any Obligation regarding a payment due from Borrower,
including, without limitation, Borrower’s failure to pay, when due, the
principal of and interest on any of the Obligations, or Borrower’s failure to
pay, when due, any and all other amounts due under any of the Obligations,
including, without limitation, any taxes, fees, charges, premiums and costs and
expenses.

8.2 Covenant Default. Other than a default described in Section 8.1, Borrower
fails to perform or satisfy any obligation under Section 6 or violates any
covenant under Section 7 of this Agreement, or fails or neglects to perform or
observe or otherwise defaults under any other term, provision, condition,
covenant or agreement contained in this Agreement, in any of the other Loan
Documents, or in any other present or future instrument, document, agreement and
other record between Borrower and Bank or from Borrower to Bank or for the
benefit of Bank, whether monetary or non-monetary, and as to any default under
such other term, provision, condition, covenant or agreement that can be cured,
has failed to cure such default within five (5) days after Borrower receives
notice thereof; provided, however, that if the default is non-monetary and
cannot by its nature be cured within the five (5) day period or cannot after
diligent attempts by Borrower be cured within such five (5) day period, and such
default is likely to be cured within a reasonable time, then Borrower shall have
an additional reasonable period (which shall not in any case exceed twenty
(20) days) to attempt to cure such non-monetary default, and within such
reasonable time period the failure to have cured such default shall not be
deemed an Event of Default (provided that Bank shall not be required to make any
Credit Extensions during such cure period).

8.3 Termination of Supporting Obligation. The termination of or the occurrence
of an event of default or a default condition under any guaranty agreement or
other supporting obligation (inclusive of letters of credit, third person pledge
agreements and third person security agreements) which applies to this Agreement
or any of the other Loan Documents.

8.4 Material Adverse Effect. Any change in Borrower’s business or financial
condition, an impairment of the prospect of repayment of any portion of the
Obligations or an impairment of the value or priority of Bank’s security
interests in the Collateral, which individually or in the aggregate has or would
reasonably be expected to have a Material Adverse Effect.

 

Page 11 of 27



--------------------------------------------------------------------------------

8.5 Attachment. Borrower’s assets, or any part or portion thereof, are attached,
seized, subjected to a writ or distress warrant, or are levied upon, or come
into the possession of any trustee, receiver or person acting in a similar
capacity and such attachment, seizure, writ or distress warrant or levy has not
been removed, discharged or rescinded within ten (10) days, or if Borrower is
enjoined, restrained or in any way prevented by court order from continuing to
conduct all or any material part of its business affairs, or if a judgment or
other claim becomes a lien or encumbrance upon any material portion of
Borrower’s assets, or if a notice of lien, levy or assessment is filed of record
with respect to any of Borrower’s assets by the United States Government, or any
department, agency or instrumentality thereof, or by any state, county,
municipal or governmental agency, and the same is not paid within ten (10) days
after Borrower receives notice thereof, provided that none of the foregoing
shall constitute an Event of Default where such action or event is stayed or an
adequate bond has been posted pending a good faith contest by Borrower (provided
that no Credit Extensions will be required to be made during such cure period).

8.6 Insolvency. Borrower becomes insolvent, or an Insolvency Proceeding is
commenced by Borrower, or an Insolvency Proceeding is commenced against Borrower
and is not dismissed or stayed within thirty (30) days (provided that no Credit
Extensions will be required to be made prior to the dismissal of such Insolvency
Proceeding).

8.7 Other Agreements. The occurrence of a default in any agreement to which
Borrower is a party with a third person or persons that could have a Material
Adverse Effect.

8.8 Subordinated Debt. Borrower makes any payment on account of Subordinated
Debt, except to the extent the payment is allowed hereunder or under any
subordination agreement entered into with Bank.

8.9 Misrepresentations. Any misrepresentation or misstatement exists now or
hereafter in any warranty or representation set forth herein, in any other Loan
Document or in any certificate delivered to Bank by any Responsible Officer
pursuant to this Agreement or any other Loan Document, or to induce Bank to
enter into this Agreement or any other Loan Document.

8.10 Receivership. The application for the appointment of a receiver for
Borrower that is not dismissed, stayed or terminated within thirty (30) days.

8.11 Dissolution. The dissolution or termination of existence of Borrower.

9. BANK’S RIGHTS AND REMEDIES.

9.1 Rights and Remedies upon an Event of Default. If an Event of Default shall
occur under this Agreement, in addition to any other rights and remedies which
may be available to Bank and without limiting any other rights and remedies
granted to Bank in this Agreement, the other Loan Documents and at law and in
equity, including, without limitation, the rights and remedies provided to Bank
under the Code, which rights and remedies are fully exercisable by Bank as and
when provided herein and therein, Bank shall have the rights and remedies set
forth below in this Section 9.1, any and all of which it may exercise at its
election, without notice of its election and without demand.

(a) Acceleration of Obligations. Bank may, at its option, accelerate and declare
immediately due and payable the Obligations, as well as any of and all of the
other indebtedness and obligations owing under this Agreement and the other Loan
Documents that are not already due hereunder and that are not already due
thereunder. If there is more than one Obligation, Bank may accelerate and
declare immediately due and payable all of the Obligations, or Bank may from
time to time and at any number of times after the occurrence of an Event of
Default, accelerate and declare immediately due and payable any one or more of
the Obligations as Bank in its discretion elects to accelerate (provided that
upon the occurrence of an Event of Default described in Section 8 under the
heading “Insolvency”, all Obligations shall become immediately due and payable
without any action by Bank).

 

Page 12 of 27



--------------------------------------------------------------------------------

(b) Terminate Credit Extensions. Bank may limit Borrower’s right to receive any
and all advances under this Agreement and under any other agreement between Bank
and Borrower to such amounts as Bank determines from time to time to be
appropriate under the circumstances, Bank may impose a moratorium on future
advances under this Agreement and under any other agreement between Bank and
Borrower, and Bank may terminate the right of Borrower to receive advances under
this Agreement and under any other agreement between Borrower and Bank, and in
all the foregoing instances, Bank’s rights relative to Credit Extensions may be
exercised cumulatively, concurrently, alternatively and in any other manner and
at any time or times as Bank deems appropriate, in its discretion.

(c) Protection of Collateral. Bank may make such payments and do or cause to be
done such acts as Bank considers necessary or advisable to protect the
Collateral and to preserve, protect, perfect and continue the perfection of its
security interest in the Collateral, including, modifying, in its sole
discretion, any intellectual property security agreement entered into between
Borrower and Bank without first obtaining Borrower’s approval of or signature to
such modification by amending Exhibits A and B thereof, as appropriate, to
include reference to any right, title and interest in any Copyrights, Patents
and Trademarks acquired by Borrower after the execution hereof and transferring
the Intellectual Property Collateral into the name of Bank or a third person to
the extent permitted under the Code. Borrower agrees to assemble the Collateral
if Bank so requires and to make the Collateral available to Bank as Bank may
designate. Borrower authorizes Bank and its representatives to enter the
premises where the Collateral is located, to do, among other things Bank deems
necessary or advisable, the following: (i) take and maintain possession of the
Collateral, or any part or parts of it, (ii) pay, purchase, contest or
compromise any encumbrance, charge or lien which in Bank’s determination appears
to be prior or superior to its security interest, and (iii) pay all costs and
expenses incurred in connection with any of the foregoing. With respect to any
of Borrower’s premises, Borrower hereby grants Bank a license to enter into
possession of such premises and to occupy the same, without charge, in order to
exercise any of Bank’s rights and remedies provided herein, at law, in equity
and otherwise.

(d) Sale and Disposition of Collateral.

(i) Bank, directly and through others on its behalf, may ship, reclaim, recover,
store, finish, maintain, repair, prepare for sale, advertise for sale and/or
sell the Collateral, or part or parts thereof, for cash or on terms, at one or
more private or public sales held at such place or places as Bank determines to
be commercially reasonable, after having complied with the provisions of this
Agreement, the other Loan Documents and applicable Requirements of Law relating
to sale of the Collateral, including, without limitation, the requirements of
the Code. Bank is hereby irrevocably granted a license or other right, pursuant
to the provisions of this Section 9.1, to use, without charge, Borrower’s
labels, patents, copyrights, rights of use of any name, trade secrets, trade
names, trademarks, service marks, advertising matter and any property of a
similar nature, together with the right of access to all tangible or electronic
media in which any of the foregoing may be recorded or stored, in completing
production of, management of, advertising for sale and selling any Collateral
and, in connection with Bank’s exercise of its rights under this Section 9.1,
Borrower’s rights under all licenses and all franchise agreements shall inure to
Bank’s benefit. Borrower hereby agrees: (i) that ten (10) days notice of any
intended sale or disposition of any Collateral is commercially reasonable; and
(ii) that the foregoing shall not require a notice if no notice is required
under the Code.

(ii) Bank may credit bid and purchase at any sale or sales.

(iii) The proceeds of any sale of, or other realization upon, all or any part of
the Collateral pursuant to this Section 9.1 shall be applied by Bank in the
following order of priorities, or such other order as Bank may determine or as
may be required under applicable Requirements of Law: first, to payment of the
costs and expenses of such sale or other realization, and all expenses,
liabilities and advances incurred or made by Bank in connection therewith, and
any other unreimbursed costs and expenses for which Bank is to be reimbursed
pursuant to this Agreement and the other Loan Documents; second, to the payment
of unpaid principal of the Obligations; third, to the payment of accrued but
unpaid interest on the Obligations; fourth, to the payment of all other amounts
owing or outstanding by Borrower under the Obligations, this Agreement, the
other Loan Documents and otherwise to Bank as provided herein or therein, until
all the foregoing shall have been paid in full; finally, to payment to Borrower
or its successors or assigns, or as a court of competent jurisdiction may
direct, of any surplus then remaining from such proceeds.

 

Page 13 of 27



--------------------------------------------------------------------------------

(iv) Any deficiency that exists after disposition of the Collateral as provided
above will be paid immediately by Borrower, without demand by Bank, but this
provision shall not require Bank to first dispose of the Collateral before
attempting to recover payment of the Obligations from Borrower or any other
person and Bank shall have the right to proceed successively, concurrently and
alternatively against the Collateral, the Borrower and any other person
obligated on any of the Obligations in any order and at any time or times as it
deems to be in its best interest.

9.2 Remedies Cumulative. Bank’s rights and remedies under this Agreement, the
Loan Documents and all other agreements shall be cumulative and may be exercised
successively, concurrently, alternatively and in any other order and at such
time or times as Bank elects in its discretion. Bank shall have all other rights
and remedies not inconsistent herewith as provided under the Code, by law and in
equity. No exercise by Bank of one right or remedy shall be deemed an election,
and no waiver by Bank of any Event of Default on Borrower’s part shall be deemed
a continuing waiver. No delay by Bank shall constitute a waiver, election or
acquiescence by it. No waiver by Bank shall be effective unless made in a
written document signed on behalf of Bank and then shall be effective only in
the specific instance and for the specific purpose for which it was given.

10. NOTICES.

Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any other agreement entered into in connection
herewith shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by a recognized overnight delivery
service, certified mail, postage prepaid, return receipt requested, or by
facsimile to Borrower or to Bank, as the case may be, at their respective
addresses as set forth below. The parties may change the address at which they
are to receive notices hereunder by notice in writing in the foregoing manner
given to the other.

Borrower:

Computer Software Innovations, Inc.

900 East Main Street, Suite T

Easley, South Carolina 29640

Attn: David Dechant

Bank:

RBC Centura Bank

531 South Main Street

Greenville, South Carolina 29601

Attn: Charles Arndt, S.V.P.

11. WAIVERS.

11.1 Waiver Of Trial By Jury. To the extent not prohibited by applicable
Requirements of Law, Borrower and Bank each hereby waive their respective rights
to a jury trial of any claim or cause of action based upon or arising out of any
of the Loan Documents or any of the transactions contemplated therein, including
contract claims, tort claims, breach of duty claims and all other common law or
statutory claims. Each party recognizes and agrees that the foregoing waiver
constitutes a material inducement for it to enter into this Agreement. Each
party represents and warrants that it has reviewed this waiver with its legal
counsel and that it knowingly and voluntarily waives its jury trial rights
following consultation with legal counsel.

11.2 Marshalling of Assets. Borrower hereby waives, to the extent permitted by
law, the benefit of all appraisal, valuation, stay, extension, reinstatement and
redemption laws now in force and those hereafter in force and all rights of
marshalling in the event of any sale hereunder of the Collateral or any part or
any interest therein.

 

Page 14 of 27



--------------------------------------------------------------------------------

11.3 Waiver of Action Against Third Persons. Borrower waives any right to
require Bank to bring any action against any other person or to require that
resort be had to any security or to any balances of any deposit or other
accounts or debts or credits on the books of Bank in favor of any other person.

12. GENERAL PROVISIONS.

12.1 Indemnification. Borrower hereby agrees to defend, protect, indemnify and
hold harmless Bank, all directors, officers, employees, attorneys, agents and
independent contractors of Bank, from and against all claims, actions,
liabilities, damages and costs and expenses asserted against, imposed upon or
incurred by Bank or any of such other persons as a result of, or arising from,
or relating to this Agreement, the other Loan Documents or the transactions
contemplated hereby or thereby, except for losses resulting from the gross
negligence or willful misconduct of the person otherwise to be indemnified
hereunder.

12.2 Choice of Law. This Agreement shall be governed by and construed in
accordance with the substantive laws of the State of South Carolina, excluding,
however, the conflict of law provisions thereof, and except to the extent that
the Code of another jurisdiction is applicable to the Collateral.

12.3 Incorporation of Exhibits; Customer and Loan Numbers. All exhibits,
schedules, addenda and other attachments to this Agreement are by this reference
incorporated herein and made a part hereof as if fully set forth in the body of
this Agreement. The Customer and Loan Numbers, if any, stated in this Agreement
are for Bank’s internal business use and reference only and do not and shall not
limit the scope and extent of Bank’s rights hereunder, including the Obligations
secured hereby and the security interests of Bank in the Collateral.

12.4 Maintenance of Records by Bank. Borrower acknowledges and agrees that Bank
is authorized to maintain, store and otherwise retain the Loan Documents or any
of them in their original, inscribed tangible form or a record thereof in an
electronic medium or other non-tangible medium which permits such record to be
retrieved in a perceivable form; that a record of any of the Loan Documents in a
non-tangible medium which is retrievable in a perceivable form shall be the
agreement of Borrower to the same extent as if such Loan Document was in its
original, inscribed tangible medium and such a record shall be binding on and
enforceable against Borrower notwithstanding the same is in a non-tangible form
and notwithstanding the signatures of the signatories hereof are electronic,
typed, printed, computer generated, facsimiles or other reproductions,
representations or forms; and that Bank’s certification that a non-tangible
record of any of the Loan Documents is an accurate and complete copy or
reproduction of the original, inscribed tangible form shall be conclusive,
absent clear and convincing evidence of the incorrectness of said certification,
and such non-tangible record or a reproduction thereof shall be deemed an
original and have the same force and effect as the original, inscribed tangible
form.

12.5 Credit Investigations; Sharing of Information; Control Agreements. Bank is
irrevocably authorized by Borrower to make or have made such credit
investigations as it deems appropriate to evaluate Borrower’s and its
Subsidiaries’ credit or financial standing, and Borrower authorizes Bank to
share with consumer reporting agencies and creditors its experiences with
Borrower and its Subsidiaries and other information in Bank’s possession
relative to Borrower and its Subsidiaries. Bank (i) shall not have any
obligation or responsibility to provide information to third persons relative to
Bank’s security interest in the Collateral, this Agreement and otherwise with
respect to Borrower and its Subsidiaries and (ii) shall not have any obligation
or responsibility to subordinate its security interest in the Collateral to the
interests of any third persons or to enter into control agreements relative to
the Collateral.

12.6 Bank’s Liability for Collateral. Notwithstanding anything in this Agreement
or any of the other Loan Documents to the contrary, Bank may at any time or
times during the term of this Agreement make such payments and do or cause to be
done such acts as Bank considers necessary or advisable to protect the
Collateral and to preserve, protect and perfect or continue the perfection of
its security interest in the Collateral. So long as Bank complies with
reasonable banking practices, Bank shall not in any way or manner be liable or
responsible for: (i) the safekeeping of the Collateral; (ii) any loss or damage
thereto occurring or arising in any manner or fashion from any cause; (iii) any
diminution in the value thereof; or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency or other person whomsoever. All risk of
loss, damage or destruction of the Collateral shall be borne by Borrower.

 

Page 15 of 27



--------------------------------------------------------------------------------

12.7 Bank Expenses. If Borrower fails to pay any amounts or furnish any required
proof of payment due to third persons, as required under the terms of this
Agreement and the other Loan Documents, then Bank may do or cause to be done any
or all of the following: (i) make payment of the same or any part thereof;
(ii) set up such reserves as Bank deems necessary to protect Bank from the
exposure created by such failure; and (iii) obtain and maintain insurance
policies of the type required by this Agreement, and take any action with
respect to such policies as Bank deems prudent. Any amounts so paid or deposited
by Bank shall constitute Bank Expenses, shall be immediately due and payable,
shall bear interest at the Default Rate from the date of payment or deposit and
shall be secured by the Collateral. Any payments made by Bank shall not
constitute an agreement by Bank to make similar payments in the future or a
waiver by Bank of any Event of Default under this Agreement. If Bank is
requested to waive an Event of Default or forbear taking action relative
thereto, Bank may condition any waiver or forbearance it elects, in its
discretion, to grant Borrower on payment by Borrower of such fees to Bank as
Bank deems appropriate under the circumstances and may condition any such waiver
or forbearance on Borrower reimbursing Bank for all costs and expenses Bank
incurs in connection with such waiver or forbearance.

12.8 No Waiver; No Course of Dealing. Bank, at any time or times, may grant
extensions of time for payment or other indulgences or accommodations to any
person obligated on any of the Obligations, or permit the renewal, amendment or
modification thereof or substitution or replacement therefor, or permit the
substitution, exchange or release of any property securing any of the
Obligations and may add or release any person primarily or secondarily liable on
any of the Obligations, all without releasing Borrower from any of its
liabilities and obligations under any of the Loan Documents and without Bank
waiving any of its rights and remedies under any of the Loan Documents, or
otherwise. No delay or forbearance by Bank in exercising any or all of its
rights and remedies hereunder and under the other Loan Documents or rights and
remedies otherwise afforded by law or in equity shall operate as a waiver
thereof or preclude the exercise thereof during the continuance of any Event of
Default as set forth herein or in the event of any subsequent Event of Default
hereunder. Also, no act or inaction of Bank under any of the Loan Documents
shall be deemed to constitute or establish a “course of performance or dealing”
that would require Bank to so act or refrain from acting in any particular
manner at a later time under similar or dissimilar circumstances.

12.9 Relationship of Parties; Successors and Assigns. The relationship of Bank
to Borrower is that of a creditor to an obligor (inclusive of a person obligated
on a supporting obligation) and a creditor to a debtor; and in furtherance
thereof and in explanation thereof, Bank has no fiduciary, trust, guardian,
representative, partnership, joint venturer or other similar relationship to or
with Borrower and no such relationship shall be drawn or implied from any of the
Loan Documents and any of Bank’s actions or inactions hereunder or with respect
hereto – and, Bank has no obligation to Borrower or any other person relative to
administration of any of the Obligations and the Collateral, or any part or
parts thereof. The covenants, terms and conditions herein contained shall bind,
and the benefits and powers shall inure to, the respective heirs, executors,
administrators, successors and assigns of the parties hereto, as well as any
persons who become bound hereto as a debtor. If two or more persons or entities
have joined as Borrower, each of the persons and entities shall be jointly and
severally obligated to perform the conditions and covenants herein contained.
The term “Bank” shall include any payee of the Obligations hereby secured and
any transferee or assignee thereof, whether by operation of law or otherwise,
and Bank may transfer, assign or negotiate all or any of the Obligations secured
by this Agreement from time to time without the consent of Borrower and without
notice to Borrower and any transferee or assignee of Bank or any transferee or
assignee of another may do the same without Borrower’s consent and without
notice to Borrower. Borrower waives and will not assert against any transferee
or assignee of Bank any claims, defenses, set-offs or rights of recoupment which
Borrower could assert against Bank, except defenses which Borrower cannot waive.

12.10 Time of Essence. Time is of the essence for the performance of all of
Borrower’s covenants and agreements (inclusive of the Obligations) set forth in
this Agreement and each of the Loan Documents.

12.11 Amendments in Writing; Integration. All amendments to or terminations of
this Agreement must be in writing. All prior agreements, understandings,
representations, warranties and negotiations between the parties hereto with
respect to the subject matter of this Agreement, if any, and including the
Commitment Letter, are merged into this Agreement and the Loan Documents.

 

Page 16 of 27



--------------------------------------------------------------------------------

12.12 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement.

12.13 Survival. All covenants, representations and warranties made in this
Agreement shall continue in full force and effect so long as any Obligations
remain outstanding. Notwithstanding anything in this Agreement or the other Loan
Documents to the contrary, the obligations of Borrower to indemnify Bank as
described in Section 12.1 shall survive until all applicable statute of
limitations periods with respect to actions that may be brought against Bank
have run.

12.14 Amendment and Restatement. This Agreement amends and restates in its
entirety, the Amended and Restated Loan and Security Agreement between Borrower
and Bank dated as of January 2, 2007. This Agreement does not extinguish the
indebtedness outstanding in connection therewith, nor is it intended to
constitute a novation with respect to the indebtedness outstanding thereunder.

12.15 Waiver of Default. Notwithstanding any other provision of this Agreement,
the following events or occurrences shall not constitute an Event of Default
hereunder, or under any other Loan Document:

(a) Any currently existing or continuing default by Borrower under its
Subordinated Debt obligations.

(b) The conversion of Borrower’s preferred stock and/or the exercise of
Borrower’s warrants issued to Barron Partners LP (“Barron”) and/or Barron’s sale
of any of shares of Borrower’s stock, even if such event(s) would result in a
Change of Control; and

(c) Borrower’s inability to provide Bank with a first-priority, perfected Lien
on the Collateral, including the Intellectual Property Collateral or Software
Products, as a result of Requirements of Law that provide for perfecting and/or
evidencing a security interest other than by a filing of a Financing Statement
pursuant to the Code; provided, however, that this waiver shall not limit Bank’s
ability to require Borrower to cooperate in perfecting a security interest in
Collateral acquired in the future.

[THE NEXT PAGE IS THE SIGNATURE PAGE]

 

Page 17 of 27



--------------------------------------------------------------------------------

In witness whereof, the parties have caused this agreement to be executed with
authority duly obtained, as of the date first written above.

 

COMPUTER SOFTWARE INNOVATIONS, INC.     Witness: By:  

/s/ David Dechant

   

/s/ Wendy Knorr

 

Print Name:  

David Dechant

    Print Name:  

Wendy Knorr

Title:  

CFO

     

 

RBC CENTURA BANK     Witness: By:  

/s/ Charles M. Arndt

   

/s/ Seann G. Tzouvelekas

 

Print Name:  

Charles M. Arndt

    Print Name:  

Seann G. Tzouvelekas

Title:  

Mkt. Exec.

     

 

Page 18 of 27



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

“Accounts” shall have a broad meaning and shall include all accounts (as such
term is defined in Article 9 of the Code) owned by Borrower and all accounts in
which Borrower has any rights (including, without limitation, rights to grant a
security interest in accounts owned by other persons), both now existing and
hereafter owned, acquired and arising; and, to the extent not included in the
term accounts as so defined after ascribing a broad meaning thereto, all
accounts receivable, health-care-insurance receivables, credit and charge card
receivables, bills, acceptances, documents, choses in action, chattel paper
(both tangible and electronic), promissory notes and other instruments, deposit
accounts, license fees payable for use of software, commercial tort claims,
letter of credit rights and letters of credit, rights to payment for money or
funds advanced or sold other than through use of a credit card, lottery
winnings, rights to payment with respect to investment property, general
intangibles and other forms of obligations and rights to payment of any nature,
now owing to Borrower and hereafter arising and owing to Borrower, together with
(i) the proceeds of all of the accounts and other property and property rights
described hereinabove, including all of the proceeds of Borrower’s rights with
respect to any of its goods and services represented thereby, whether delivered
or returned by customers, and all rights as an unpaid vendor and lienor,
including rights of stoppage in transit and of recovering possession by any
proceedings, including replevin and reclamation, and (ii) all customer lists,
books and records, ledgers, account cards, and other records including those
stored on computer or electronic media, whether now in existence or hereafter
created, relating to any of the foregoing.

“Affiliate” means, with respect to any person, any person that owns or controls
directly or indirectly such person, any person that controls or is controlled by
or is under common control with such person, and each of such person’s senior
executive officers, directors and partners.

“Agreement” means this Second Amended and Restated Loan and Security Agreement,
and any and all amendments, modifications, renewals, extensions, replacements
and substitutions thereof and therefor.

“Bank” means RBC Centura Bank and its successors, assigns, transferees and the
holder of this Agreement and the other Loan Documents.

“Bank Expenses” means all reasonable out of pocket costs and expenses incurred
and suffered by Bank in connection with the preparation, negotiation,
administration and enforcement of the Loan Documents and its rights and remedies
thereunder, including, without limitation, perfection, audit, inspection,
protection and enforcement of Bank’s security interests in the Collateral.

“Borrower” means Computer Software Innovations, Inc., a Delaware corporation,
and its successors and permitted assigns.

“Borrower’s Books” means all of Borrower’s books and records including, without
limitation, ledgers, journals, spread sheets, business plans, business
projections, tax returns and accompanying worksheets and notes related thereto,
governmental and regulatory filings and reports and all other records concerning
Borrower’s assets and liabilities, the Collateral, business operations and
financial condition; and the term includes media on which such records are
stored or maintained, whether electronic, printed, imbedded in software or other
computer programs or on tape files, and the equipment containing such
information.

“Borrowing Base” means an amount equal to eighty percent (80%) of Eligible
Accounts plus fifty percent (50%) of Eligible Inventory (with a maximum
borrowing ability against Eligible Inventory of $1,000,000.00), as determined by
Bank with reference to the most recent Borrowing Base Report delivered by
Borrower.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which banks in the State of South Carolina are authorized or required to close.

“Capital Expenditures” means any amounts accrued or paid in respect of any
purchase or other acquisition for value of capital assets and, for greater
certainty, excludes amounts expended in respect of the normal repair and
maintenance of capital assets utilized in the ordinary course of business.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

Page 19 of 27



--------------------------------------------------------------------------------

“Change in Control” shall mean (i) a transaction in which any “person” or
“group” (within the meaning of Section 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934) becomes the “beneficial owner” (as defined in Rule 13d-3
under the Securities Exchange Act of 1934), directly or indirectly, of a
sufficient number of shares of all classes of stock then outstanding of Borrower
ordinarily entitled to vote in the election of directors, empowering such
“person” or “group” to elect a majority of the Board of Directors of Borrower,
who did not have such power before such transaction; and/or (ii) a majority of
Nancy K. Hedrick, Thomas P. Clinton, William J. Buchanan, and Beverly N. Hawkins
no longer being employed by Borrower as executive officers of Borrower

“Close” or “Closing” means the completion of the conditions precedent to the
initial Credit Extension.

“Closing Date” means the date of this Agreement, which is the last date on which
this Agreement is signed by a party hereto.

“CMLTD” means Current Maturities of Long Term Debt as generally defined by GAAP,
but excluding principal owing under the Subordinated Debt.

“Code” means the Uniform Commercial Code as in effect, from time to time, in the
State of South Carolina, except to the extent that the Code of another
jurisdiction is applicable to the Collateral.

“Collateral” means the property and property rights described on Exhibit B and
all Negotiable Collateral and Intellectual Property Collateral to the extent not
described on Exhibit B.

“Commitment” means the letter dated September 10, 2007 under which Bank
committed to enter into this Agreement with Borrower.

“Contingent Obligation” or “Contingent Liability” means, as applied to any
person, any direct or indirect liability, contingent or otherwise, of that
person with respect to (i) any account, instrument, chattel paper, document,
general intangible, indebtedness, lease, dividend, letter of credit, letter of
credit right or other obligation of another person, including, without
limitation, any such obligation directly or indirectly guaranteed, endorsed,
co-made or discounted or sold with recourse by that person, or in respect of
which that person is otherwise directly or indirectly liable; (ii) any
obligation with respect to undrawn letters of credit issued for the account of
that person; and (iii) all obligations arising under any interest rate, currency
or commodity swap agreement, interest rate cap agreement, interest rate collar
agreement, or other agreement or arrangement designated to protect a person
against fluctuation in interest rates, currency exchange rates or commodity
prices; provided, however, that the term “Contingent Obligation” shall not
include endorsements for collection or deposit in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determined amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such person in good faith; provided, however, that such amount
shall not in any event exceed the maximum amount of the obligations under the
guarantee or other support arrangement.

“Credit Extension” means each Advance or other extension of credit or financing
by Bank for the benefit of Borrower hereunder.

“Credit Facilities” is a reference to the credit facilities available under this
Agreement and can include one or more of the Revolving Facility, the Equipment
Facility and the Real Estate Facility.

“Debt Service Coverage Ratio” means EBITDA plus non-recurring special items,
divided by CMLTD, plus Interest Expense.

“Default Rate” means a rate of interest per annum equal to the contract rate of
interest defined as the “Default Rate” in the Promissory Note, and if there is
more than one Promissory Note, it shall mean a rate of interest per annum equal
to the highest of the contract rates of interest defined in the Promissory Notes
as a “Default Rate”.

“EBITDA” means the total of (i) net income from continuing operations (excluding
extraordinary gains or losses), and to the extent deducted in determining net
income (ii) Interest Expense, (iii) income taxes, (iv) depreciation, depletion
and amortization expenses.

“Eligible Accounts” means only those Accounts that are within the meaning of the
term “account” as defined under the Code that are in existence, have arisen in
the ordinary course of Borrower’s business, and that comply with all of
Borrower’s representations and warranties to Bank set forth in this Agreement
and the other Loan Documents; provided, the Bank may change the standards of
eligibility by giving Borrower thirty (30) days’ prior written notice.

 

Page 20 of 27



--------------------------------------------------------------------------------

Unless otherwise agreed to by Bank, Eligible Accounts shall not include the
following: (i) Accounts that the account debtor has failed to pay within ninety
(90) days of invoice date; excepting, however, e-rate accounts which shall
remain eligible until payment has remained outstanding one hundred twenty
(120) days after the invoice date; (ii) Accounts subject to any security
interest or encumbrance ranking or capable of ranking in priority to the
security interest of the Bank therein; (iii) Accounts with respect to which the
account debtor is an officer, employee or agent of Borrower; (iv) Accounts with
respect to which goods are placed on consignment, guaranteed sale, sale or
return, sale on approval, or other terms by reason of which the payment by the
account debtor may be conditional; (v) Accounts with respect to which the
account debtor is an Affiliate of Borrower; (vi) Accounts with respect to which
the account debtor does not have its principal place of business in the United
States, except for Eligible Foreign Accounts; (vii) Accounts with respect to
which Borrower is liable to the account debtor for goods sold or services
rendered by the account debtor to Borrower, but only to the extent of any
amounts owing to the account debtor against amounts owed to Borrower;
(viii) Accounts with respect to which the account debtor disputes liability or
makes any claim with respect thereto as to which Bank believes, in its sole
discretion, that there may be a basis for dispute (but only to the extent of the
amount subject to such dispute or claim), or is subject to any Insolvency
Proceeding, or becomes insolvent, or goes out of business; and (ix) Accounts the
collection of which Bank reasonably determines after inquiry to be doubtful.

“Eligible Foreign Accounts” means Accounts with respect to which the account
debtor does not have its principal place of business in the United States and
that (i) are supported by one or more letters of credit in an amount and of a
tenor, and issued by a financial institution, acceptable to Bank, or (ii) that
Bank approves on a case-by-case basis.

“Eligible Inventory” means finished goods, as defined under the Code, which are
owned and held for sale by Borrower in the ordinary course of Borrower’s
business.

“Equipment Facility” means the Credit Extension for equipment financing in the
principal amount of $800,000.00.

“Event of Default” has the meaning assigned in Section 8.

“Funded Debt” means, at any time, all obligations for borrowed money which bear
interest or to which interest is imputed plus, without duplication, all
obligations for the deferred payment of the purchase of property, all
Capitalized Lease obligations and all Indebtedness.

“GAAP” means generally accepted accounting principles and practices in effect
from time to time as promulgated by the American Institute of Certified Public
Accountants.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any organization exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

“Indebtedness” means (a) all liabilities which would be reflected on a balance
sheet prepared in accordance with GAAP, (b) all indebtedness for borrowed money
or the deferred purchase price of property or services, including without
limitation reimbursement and other obligations with respect to surety bonds and
letters of credit, (c) all obligations evidenced by notes, bonds, debentures or
similar instruments, (d) all capital lease obligations, (e) all indebtedness
under agreements relating to derivatives transactions (e.g. interest rate swaps,
caps, floors or collar transactions, or other similar transactions made pursuant
to an International Swap Dealers Association, Inc. Master Agreement or similar
agreement), and (f) all Contingent Obligations.

“Insolvency Proceeding” means any proceeding commenced by or against any person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extensions
generally with its creditors, or proceedings seeking reorganization, arrangement
or other relief.

“Intellectual Property Collateral” means all of Borrower’s right, title and
interest in and to its intellectual property, including without limitation, the
following: (i) Copyrights, Trademarks and Patents; (ii) any and all trade
secrets, and any and all intellectual property rights in software and software
products now or hereafter existing, created, acquired or held; (iii) any and all
design rights which may be available to Borrower now or hereafter existing,
created, acquired or held; (iv) any and all mask works or similar rights now or
hereafter existing, created, acquired or held; (v) any and all claims for
damages by way of past, present and future infringement of any of the rights
included above, with the right, but not the obligation, to sue for and collect
such damages for said use or infringement of the intellectual property rights
identified above; (vi) all licenses or other rights to use any of the
Copyrights, Patents or Trademarks, and all license fees and royalties arising
from such use to the extent permitted by such license or rights;

 

Page 21 of 27



--------------------------------------------------------------------------------

(vii) all amendments, renewals, re-issues, divisions, continuations and
extensions of any of the Copyrights, Trademarks or Patents; and (viii) all
proceeds and products of the foregoing, including without limitation all
payments under insurance or any indemnity or warranty payable in respect of any
of the foregoing.

“Interest Expense” means the total of the costs of advances outstanding under
Indebtedness including (i) interest charges, (ii) capitalized interest,
(iii) the interest component of Capitalized Leases, (iv) fees payable in respect
of letters of credit and letters of guarantee, and (v) discounts incurred and
fees payable in respect of bankers’ acceptances.

“Investment” means any beneficial ownership of (including stock, partnership
interest or other securities) any person, or any loan, advance or capital
contribution to any person.

“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.

“Knowledge” means actual knowledge or such level of knowledge or awareness as
would be obtained or should have been known at the time by a prudent business
person under substantially similar circumstance after diligent investigation.

“Lien” means any mortgage, lien, deed of trust, deed to secure debts, charge,
pledge, security interest or other encumbrance and the term “security interest”
and Lien shall be interchangeable, as necessary or appropriate.

“Loan Documents” means, collectively, this Agreement, any instruments, including
promissory notes, executed and delivered by Borrower to Bank, and any one or
more of the following entered into by Borrower and Bank, or by Borrower for the
benefit of Bank, or by another person and Bank or by another person for benefit
of Bank in connection with the Agreement or any of the Obligations, together
with any and all renewals, extensions, amendments, modifications, replacements
and substitutions thereof and therefor: mortgages, deeds to secure debt, deeds
of trust, security agreements, negative pledge agreements, pledge agreements,
guaranty agreements, control agreements, hypothecation agreements, documents,
agreements and other records.

“Material Adverse Effect” means a material adverse effect on (i) the business
operations or condition (financial or otherwise) of Borrower or (ii) the ability
of Borrower to repay the Obligations or otherwise perform its obligations under
the Loan Documents as and when required thereunder.

“Material Agreements” has the meaning assigned in the Certificate of Borrower.

“Negotiable Collateral” means all of Borrower’s present and future
letters-of-credit and letter-of-credit rights of which it is a beneficiary,
instruments (including promissory notes), drafts, securities, documents of title
and chattel paper (including electronic chattel paper), and Borrower’s Books
relating to any of the foregoing.

“Obligations” means all indebtedness, including principal, interest, fees,
premiums, penalties, charges, Bank Expenses and other amounts owed to Bank by
Borrower pursuant to this Agreement, the other Loan Documents and any other
agreement, document and record, including, without limitation, indebtedness
under agreements relating to derivatives transactions (e.g. interest rate swaps,
caps, floors or collar transactions, or other similar transactions made pursuant
to an International Swap Dealers Association, Inc. Master Agreement or similar
agreement), both absolute and contingent, due and to become due, now existing
and hereafter arising, including any interest and fees that accrue after the
commencement of an Insolvency Proceeding and including any indebtedness,
liability and obligation now owing and any indebtedness, liability and
obligation hereafter arising and owing from Borrower to others that Bank has
obtained or may in the future obtain by assignment or otherwise.

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

“Permitted Indebtedness” means: (i) Indebtedness of Borrower in favor of Bank
arising under this Agreement or any other Loan Document; (ii) Indebtedness
existing on the Closing Date which is disclosed to and approved by Bank;
(iii) Subordinated Debt; and (iv) Indebtedness contained in Borrower’s annual
budget submitted to and approved by Bank.

“Permitted Investment” means: (i) Investments existing on the Closing Date
disclosed in the Certificate of Borrower; (ii) (A) Marketable direct obligations
issued or unconditionally guaranteed by the United States or any agency or any
State thereof maturing within one year from the date of acquisition thereof,
(B) commercial paper maturing no more than one year from the date of creation
thereof and currently having a rating of at least A-2 or P-2 from either
Standard & Poor’s Corporation or Moody’s Investors Service, (C) certificates of
deposit maturing no more than one

 

Page 22 of 27



--------------------------------------------------------------------------------

year from the date of investment therein issued by Bank, and (D) Bank’s money
market accounts; (iii) Repurchases of stock from former employees or directors
of Borrower under the terms of applicable repurchase agreements or stock option
agreements; (iv) Investments accepted in connection with Permitted Transfers;
(v) Investments consisting of (A) travel advances and employee relocation loans
and other employee loans and advances in the ordinary course of business, and
(B) loans to employees, officers or directors relating to the purchase of equity
securities of Borrower or its Subsidiaries pursuant to employee stock purchase
plan agreements approved by Borrower’s board of directors; (vi) Investments
(including debt obligations) received in connection with the bankruptcy or
reorganization of customers or suppliers and in settlement of delinquent
obligations of, and other disputes with, customers or suppliers arising in the
ordinary course of Borrower’s business; (vii) Investments consisting of notes
receivable of, or prepaid royalties and other credit extensions, to customers
and suppliers who are not Affiliates, in the ordinary course of business,
provided that this part shall not apply to Investments of Borrower in any
Subsidiary; and (viii) Joint ventures or strategic alliances in the ordinary
course of Borrower’s business consisting of the non-exclusive licensing of
technology, the development of technology or the providing of technical support.

“Permitted Liens” means the following: (i) any Liens existing on the Closing
Date and disclosed to and approved by Bank or arising under this Agreement or
the other Loan Documents; (ii) Liens for taxes, fees, assessments or other
governmental charges or levies, either not delinquent or being contested in good
faith by appropriate proceedings and for which Borrower maintains adequate
reserves, provided the same have no priority over any of Bank’s security
interests; (iii) Liens (A) upon or in any Equipment acquired or held by Borrower
or any of its Subsidiaries to secure the purchase price of such Equipment or
indebtedness incurred solely for the purpose of financing the acquisition of
such Equipment, or (B) existing on such Equipment at the time of its
acquisition, provided that the Lien is confined solely to the property so
acquired and improvements thereon, and the proceeds of such Equipment, provided
that, to the extent not specifically prohibited by the terms of such financings,
Borrower shall grant and pledge to Bank a valid, perfected security interest
which is second in priority to any lien granted under this provision; and
(iv) Liens incurred in connection with the extension, renewal or refinancing of
the indebtedness secured by Liens of the type described in clauses (i) through
(iii) above, provided that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the indebtedness being extended, renewed or refinanced does not increase.

“Permitted Transfer” means the conveyance, sale, lease, transfer or disposition
by Borrower or any Subsidiary of: (i) Inventory in the ordinary course of
business; (ii) non-exclusive licenses and similar arrangements for the use of
the property of Borrower or its Subsidiaries in the ordinary course of business;
or (iii) surplus, worn-out or obsolete Equipment.

“Promissory Note” means any promissory note or other instrument of Borrower in
favor of Bank evidencing any indebtedness of Borrower to Bank under this
Agreement or evidencing any of the other Obligations, together with any
amendments, modifications, extensions, renewals, substitutions or replacements
thereto or therefor.

“Real Estate Facility” means the Credit Extension for real estate financing in
the principal amount of $486,000.00.

“Requirement of Law” means as to any person, any law, treaty, rule, or
regulation, or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such person or any of its
properties or to which such person or any of its properties is subject, either
individually, or jointly or collectively with another person or persons.

“Responsible Officer” means each of the Chief Executive Officer, the President,
the Executive Vice-President, and the Chief Financial Officer of Borrower.

“Revolving Facility” means a revolving line of credit and Credit Extensions
thereon, in a principal amount not to exceed $7,000,000.00.

“Revolving Maturity Date” means June 30, 2009.

“Subordinated Debt” means any debt incurred by Borrower that is subordinated to
the indebtedness owing by Borrower to Bank on terms reasonably acceptable to
Bank (and identified as being such by Borrower and Bank).

“Subsidiary” means any registered organization or other organization (1) the
majority (by number of votes) of the outstanding voting interests of which is at
the time owned or controlled by Borrower, or by one or more Subsidiaries of
Borrower, or Borrower and one or more Subsidiaries of Borrower, or (2) otherwise
controlled by or within the control of Borrower or any Subsidiary.

 

Page 23 of 27



--------------------------------------------------------------------------------

“Trademarks” means any trademark and service mark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

 

Page 24 of 27



--------------------------------------------------------------------------------

EXHIBIT B

 

DEBTOR:    COMPUTER SOFTWARE INNOVATIONS, INC. SECURED PARTY:    RBC CENTURA
BANK

COLLATERAL DESCRIPTION ATTACHMENT TO LOAN AND SECURITY AGREEMENT

All personal property owned by Borrower and all personal property in which
Borrower has a property interest, both presently existing and hereafter created,
written, produced, developed, acquired and arising, of every nature, kind and
description, wherever located and notwithstanding in whose custody and
possession any of the foregoing may be at any time or times, including, but not
limited to:

 

(i) all accounts, as-extracted collateral, cash proceeds, chattel paper,
commercial tort claims, deposit accounts, documents, equipment, farm products,
fixtures, financial assets, general intangibles, goods, instruments, inventory,
investment property, letter of credit rights, letters of credit, money, non-cash
proceeds, proceeds, intellectual property, software, supporting obligations and
other personal property, both now existing and hereafter existing, acquired and
arising, owned by Borrower and in which Borrower has any property rights and
benefits, of whatsoever kind and description, wheresoever located and inclusive
of property in Borrower’s constructive possession and control, property in
Borrower’s actual possession and control and property in the possession and
control of a third person for and on behalf of Borrower; and, without limiting
the foregoing but in furtherance thereof, the following now existing and
hereafter acquired and arising property and property rights and benefits,
together with all replacements, substitutions, additions, accessions, products
and proceeds thereof and of anything described herein;

 

(ii) all accounts (as such term is defined in Article 9 of the Uniform
Commercial Code in effect from time to time in the State of South Carolina and
the Uniform Commercial Code of any other jurisdiction applicable to the
Collateral) owned by Borrower and all accounts in which Borrower has any rights
(including, without limitation, rights to grant a security interest in accounts
owned by other persons), both now existing and hereafter owned, acquired and
arising and, to the extent not included in the term accounts as so defined after
ascribing a broad meaning thereto, all accounts receivable,
health-care-insurance receivables, credit and charge card receivables, bills,
acceptances, documents, choses in action, chattel paper (both tangible and
electronic), promissory notes and other instruments, deposit accounts, license
fees payable for use of software, commercial tort claims, letter of credit
rights and letters of credit, rights to payment for money or funds advanced or
sold other than through use of a credit card, lottery winnings, investment
property, rights to payment with respect to investment property, general
intangibles and other forms of obligations and rights to payment of any nature,
now owing to Borrower and hereafter arising and owing to the Borrower, together
with (1) the proceeds of all of the accounts and other property and property
rights described hereinabove, including all of the proceeds of Borrower’s rights
with respect to any of its goods and services represented thereby, whether
delivered or returned by customers, and all rights as an unpaid vendor and
lienor, including rights of stoppage in transit and of recovering possession by
any proceedings, including replevin and reclamation, and (2) all customer lists,
books and records, ledgers, account cards, and other records including those
stored on computer or electronic media, whether now in existence or hereafter
created, relating to any of the foregoing;

 

(ii) all now existing and hereafter acquired software, computer source codes,
computer programs embedded in goods that consist solely of the medium in which
the program is embedded and other computer programs and supporting information
(collectively, the “Software Products”), and all common law and statutory
copyrights and copyright registrations, applications for registration, now
existing and hereafter arising, United States and foreign, obtained and to be
obtained on or in connection with the Software Products, and any parts thereof
and any underlying and component elements of the Software Products, together
with the right to copyright and all rights to renew and extend such copyrights
and the right (but not the obligation) of Bank to sue in its own name and in the
name of Borrower for past, present and future infringements of copyright;

 

Page 25 of 27



--------------------------------------------------------------------------------

(iii) all now existing and hereafter acquired goods, including, without
limitation, fixtures, equipment and inventory;

 

(iv) all now existing and hereafter arising rights in oil, gas or other minerals
before extraction;

 

(v) all now existing and hereafter arising guarantees and other supporting
obligations, together with the security therefor;

 

(vi) all now existing and hereafter arising copyrights, trademarks, service
marks, trade names and service names and the goodwill associated therewith;

 

(vii) all now existing and hereafter arising (a) patents and patent applications
filed in the United States Patent and Trademark Office or any similar office of
any foreign jurisdiction, and interests under patent license agreements,
including, without limitation, the inventions and improvements described and
claimed therein; (b) licenses pertaining to any patent whether Borrower is
licensor or licensee; (c) income, royalties, damages, payments, accounts and
accounts receivable now due and those hereafter arising and due under and with
respect thereto, including, without limitation, damages and payments for past,
present and future infringements thereof; (d) the right (but not the obligation)
to sue for past, present and future infringements thereof; (e) rights
corresponding thereto throughout the world in all jurisdictions in which such
patents have been issued or applied for; and (f) the reissues, divisions,
continuations, renewals, extensions and continuations-in-part with any of the
foregoing (all of the foregoing patents and applications and interests under
patent license agreements, together with the items described in clauses
(a) through (f) in this paragraph are sometimes herein individually and
collectively referred to as the “Patents”);

 

(viii) all now existing and hereafter arising accessions, products and proceeds,
including, without limitation, insurance proceeds and condemnation proceeds, of
any and all of the foregoing property and property rights;

 

(ix) All general intangibles (as such term is defined in Article 9 of the
Uniform Commercial Code in effect from time to time in the State of South
Carolina and the Uniform Commercial Code of any other jurisdiction applicable to
the Collateral) of Borrower, whether now existing or hereafter owned, acquired
or arising , or in which Borrower now has or hereafter acquires any rights, and,
to the extent not included in the term general intangibles as so defined after
ascribing a broad meaning thereto, all now existing and hereafter acquired
things in action, payment intangibles, rights to payment of loan funds not
evidenced by chattel paper or an instrument, contract rights, causes of action,
business records, inventions, designs, patents, patent applications, software,
trademarks, trademark registrations and applications therefor, goodwill, trade
names, trade secrets, trade processes, copyrights, copyright registrations and
applications therefor, licenses, permits, franchises, customer lists, computer
programs, all claims under guaranties and other supporting obligations, tax
refund claims, claims under letters-of-credit and all letter-of-credit rights,
rights and claims against carriers and shippers, leases, claims under insurance
policies, condemnation proceeds, all rights to indemnification and all other
intangible personal property of every kind and nature, together with the
proceeds of all of the general intangibles and other property and property
rights described hereinabove; and all customer lists, books and records,
ledgers, account cards, and other records including those stored on computer or
electronic media, whether now in existence or hereafter created, relating to any
of the foregoing.

 

(x)

All equipment (as such term is defined in Article 9 of the Uniform Commercial
Code in effect from time to time in the State of South Carolina and the Uniform
Commercial Code of any other jurisdiction applicable to the Collateral) of
Borrower, whether now existing or hereafter owned, acquired or arising, or in
which Borrower now has or hereafter acquires any rights, including, without
limitation, equipment now in Borrower’s possession and control, equipment in
transit, equipment in storage and equipment hereafter acquired by way of
replacement, substitution, addition or otherwise, and, to the extent not
included in the term equipment as so defined after ascribing a broad meaning
thereto, all now existing and hereafter acquired furniture, furnishings,
fixtures (including, without limitation, those located at, upon or about, or
attached to, the real estate described herein), machinery, parts, supplies,
apparatus, appliances, patterns, molds, dies, blueprints, fittings and computer
systems and related hardware and software of every

 

Page 26 of 27



--------------------------------------------------------------------------------

 

description, together with (i) the proceeds and products of all of the equipment
and other property and property rights described hereinabove, including, without
limitation, insurance proceeds and condemnation proceeds, (ii) all books and
records, abstracts of title, leases and all other contracts and agreements
relating thereto or used in connection therewith and (iii) all customer lists,
books and records, ledgers, account cards, and other records including those
stored on computer or electronic media, whether now in existence or hereafter
created, relating to any of the foregoing; and

 

(xi) All inventory (as such term is defined in Article 9 of the Uniform
Commercial Code in effect from time to time in the State of South Carolina and
the Uniform Commercial Code of any other jurisdiction applicable to the
Collateral) owned by Borrower and all inventory in which Borrower has any rights
(including, without limitation, rights to grant a security interest in inventory
owned by other persons), both now existing and hereafter owned, acquired and
arising, including, without limitation, inventory in transit, inventory in the
constructive possession and control of Borrower, inventory in the actual
possession and control of Borrower and inventory held by others for Borrower’s
account; and, to the extent not included in the term inventory as so defined
after ascribing a broad meaning thereto, all now existing and hereafter acquired
goods manufactured or acquired for sale or lease, and any piece goods, raw
materials, as extracted collateral, work in process and finished merchandise,
component materials, and all supplies, goods, incidentals, office supplies,
packaging materials and any and all items used or consumed in the operation of
the business of Borrower or which may contribute to the finished product or to
the sale, promotion and shipment thereof by Borrower and by others on the
account of Borrower, together with (i) the proceeds and products of all of the
inventory and other property and property rights described hereinabove, (ii) all
additions and accessions thereto and replacements and substitutions therefore,
(iii) all documents related thereto and (iv) all customer lists, books and
records, ledgers, account cards, and other records including those stored on
computer or electronic media, whether now in existence or hereafter created,
relating to any of the foregoing.

 

Page 27 of 27